Citation Nr: 0513849	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of back 
injury


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 through June 
1964.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in September 2003, which denied the claim.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran suffered a chronic low back injury in 
service.


CONCLUSION OF LAW

Service connection is not warranted for lumbar spine injury. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in May 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  In addition, the veteran was 
advised by an August 2003 letter that his service medical 
records were unavailable and asked to submit any records he 
had.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the May 2004 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
obtainable, relevant evidence that has not been obtained or 
requested by the RO.  Although the veteran's representative 
indicated that the VA had not obtained records of the 
veteran's treatment at a VA medical center, the Board notes 
that the record does include VA medical records which reveal 
present treatment and diagnosis of a low back disorder.  
Therefore, the relevant evidence needed is not current 
evidence, but rather evidence showing the existence of a low 
back condition in service and evidence showing treatment 
shortly following service for the disorder.  The evidence 
does not show and the veteran does not contend that he 
received VA treatment for his back prior to 1980, and he has 
indicated that he does not know how to locate the physicians 
who treated him shortly after service.  

With respect to the veteran's service medical records, the 
Board notes that a DA Form 118, Physical and Mental Status on 
Release from Active Service, dated June 25, 1964, is of 
record.  However, no other service medical records are 
available, as the veteran's claims folder has been rebuilt.  
The RO made a request to the National Personnel Records 
Center in May 2003 for his service medical records.  The 
response indicated that the VA had been furnished the records 
in April 1984.  In August 2003, the VA sent a correspondence 
to the veteran informing him that his records could not be 
found.  In this correspondence, the RO requested that the 
veteran submit any original SMRs, along with any evidence of 
treatment for his back condition since the veteran left 
service.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

The veteran's DD Form 214 indicates he served as a medical 
specialist.  Subsequent statements of the veteran indicate 
that he served in this field for at least part of his career 
after service.

A June 1964 Physical and Mental Status on Release from Active 
Duty, DA Form 1811, revealed that the veteran was 
"physically qualified for separation or re-enlistment."  
This form contains a physical profile which is divided into 
six categories (P, U, L, H, E, S).  The "P" stands for 
"physical capacity or stamina"; the "U" stands for "upper 
extremities"; the "L" stands for "lower extremities"; the "H" 
stands for "hearing and ear"; the "E" stands for "eyes"; and 
the "S" stands for "Psychiatric.  See Hanson v. Derwinski, 1 
Vet. App. 512, 514 (1991).  The veteran's  "PULHES" scores 
show a 2 for eyes; every other score was 1.  In general, the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).

VA treatment records note the veteran underwent an X-ray in 
January 2000, which revealed degenerative joint disease of 
the lumbosacral spine, and degenerative disk disease of the 
lower thoracic and the upper lumbosacral spine.  An abdominal 
computerized tomography scan in December 2000 revealed mild 
spondylosis of the lower lumbar spine.  

In August 2001 the veteran was seen for complaints of low 
back pain, which he stated dated back to an injury while he 
was in the service in 1962.  He stated that he strained his 
back and was treated conservatively.  He also stated he 
injured his back at work in 1979 while lifting a patient, and 
was treated conservatively.  He had another work injury in 
1980 while helping a patient get out of bed.  He was given 
worker's compensation in 1982, which was increased to 20 
percent in 1985.  He reported recurrent intermittent back 
pain which had worsened over the past two to three years.

During an electrodiagnostic consultation in October 2001, the 
veteran reported to his examiner that he had been 
experiencing pain in his lower back for 30 years.  He also 
stated that previous X-rays showed degenerative joint 
disease, and that he had a loss of sensation in the bottom of 
his feet for 1 year.  Additionally, the veteran reported to 
the physician that he had "pins and needle" sensation 
bilaterally and pain from his lower back extending to both 
legs.  This pain was occasionally sharp, but mostly sore.  
After neurological testing, the physician concluded the 
veteran had lumbar-sacral polyradiculopathy and mild sensory 
neuropathy, primarily axonal.

In a VA treatment report from January 2002, the veteran 
complained of an exacerbation of lower back pain.  He 
reported a history of a back injury in service when a tent 
fell on him from the back of a truck in 1962.  He also 
reported an injury at work in 1978 while transferring a 
patient on a Hoyer lift.  He noted that he received 
disability payments from Canada for this.  Impressions 
following examination included chronic low back pain, history 
of injury in the service and at work, degenerative disc 
disease, degenerative joint disease, and disc bulge.

In correspondence, the veteran contends he was injured in 
Germany during service, and that he was told to "live with 
the pain."  He also says he was on sick call for a pulled 
muscle in his back, in the summer of 1961, while stationed at 
Fort Knox.  The veteran states that he went to many doctors 
in Canada following service, and prior to his 1979 work 
injury.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, the evidence clearly establishes that 
the veteran suffers from degenerative disk disease and 
degenerative joint disease of the lumbar spine.  However, in 
order to satisfy the requirements for service connection, the 
veteran must first establish the existence of an in-service 
disease or injury.  To this end, the veteran refers to an 
incident involving a back injury that occurred while he was 
unloading a tent from a truck in 1962.  He also mentions 
having pulled a muscle in 1961, for which he was placed on 
sick call.

The veteran's service medical records are unavailable, except 
for one medical report dated in June 1964, just prior to his 
discharge from service.  This report describes the veteran's 
physical status upon release from active service.  
Specifically, this document indicates the veteran was 
authorized to separate, enlist or re-enlist without re-
examination.  Furthermore, his "PULHES" scores of 1 for all 
but the eyes, indicate that he had a "high level of 
fitness."  Such a finding indicates that the veteran was not 
having back difficulty when he left service.  Thus, even if 
the veteran did suffer a back injury during the early part of 
his service, such was acute and transitory, and obviously 
resolved.  In this regard, had the veteran been suffering 
from a chronic back disorder, he would not have met the 
"PULHES" criteria for a "high level of fitness," nor would 
he have been considered fit to re-enlist with examination.  

Moreover, the earliest medical evidence of record revealing 
treatment for the veteran's back is dated in 2000.  There is 
no record of treatment prior to this time, and the evidence 
indicates the veteran suffered a work-related back injury in 
1979, which was severe enough to warrant payment of worker's 
compensation benefits.  

Although the medical evidence notes a history of the veteran 
injuring his back in service, such merely records the 
veteran's statements to his treating physician.  The fact 
that the veteran's statements concerning the etiology of his 
lower back pain were transcribed by health care providers 
does not turn such statements into competent medical 
evidence.  As the court has noted, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence'..."  Leshore v. Brown, 
8 Vet. App. 406, 410 (1995).

The record indicates that the veteran has medical training in 
his background.  However, the veteran has proffered no 
evidence that he possesses the medical training to provide 
more than basic, minimal care to the injured and sick.  
Moreover, there is no evidence that he received any special 
training or acquired any medical expertise in matters related 
to the diagnosis of or etiological determinations regarding 
medical disorders.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, as the competent medical evidence revealed no 
abnormality at discharge from service, and the record is 
devoid of any evidence of treatment for a low back disorder 
at any point prior to his work-related back injury in 1979, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a back disorder.  
Accordingly, service connection for residuals of injury to 
the lumbar spine must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


